Citation Nr: 9901963	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1993.

This appeal arose from an August 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection to 
bilateral carpal tunnel syndrome, assigning it a 
noncompensable evaluation.  In April 1994, the veteran 
testified at a Travel Board hearing before a member of the 
Board of Veterans' Appeals (Board).  This case was remanded 
for additional development in February 1996.  In August 1998, 
a supplemental statement of the case was issued to the 
veteran which informed him of the continued denial of his 
claim.


FINDING OF FACT

Whether the veteran meets the criteria for the next higher 
rating (10 percent) for the service-connected bilateral 
carpal tunnel syndrome depends on whether there is mild 
incomplete paralysis.  The evidence of record does not 
resolve this issue.


CONCLUSION OF LAW

The veterans claim for a compensable evaluation for 
bilateral carpal tunnel syndrome must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).

In the instant case, the veteran has requested that a 
compensable evaluation be assigned to his bilateral carpal 
tunnel syndrome.  He stated that he suffers from numbness and 
tingling, as well as pain in both hands.

The evidence indicates that he was last examined by VA in 
June 1993.  This case was remanded so that relevant 
outpatient treatment records could be obtained and a current 
examination could be conducted.  The treatment records 
obtained showed no treatment for carpal tunnel syndrome since 
1994.  Thus, the conduct of an examination in order to 
ascertain his current degree of disability was essential.  
This examination was scheduled in January 1998.  He failed to 
report to this examination.  In July 1998, the RO sent a 
letter to the veteran asking if he were willing to report for 
an examination.  That same month, he stated that he did not 
have years to chase after [his] request for evaluation  
He also stated that he sick of dealing with VA.  He expressed 
no willingness to report for an examination.

After a careful review of the record, it is found that an 
increased evaluation for the bilateral carpal tunnel syndrome 
has not been shown to be warranted.  Initially, it is noted 
that an additional examination was absolutely necessary in 
this case in order to determine the current nature and degree 
of severity of his condition.  This information is needed in 
order to determine entitlement to the benefit sought on 
appeal.  Unfortunately, the veteran, when asked by the RO, 
did not express any willingness to cooperate in the conduct 
of this examination.  Therefore, it is concluded that the RO 
has made every effort to obtain the requested information; 
their inability to obtain this information was solely due to 
the refusal of the veteran to cooperate.  Under these 
circumstances,  38 C.F.R. § 3.655(b) directs that the claim 
for an increased evaluation will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for an increased 
evaluation.


ORDER

An increased evaluation for the service-connected bilateral 
carpal tunnel syndrome is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
